                                                          1   CALLAHAN & BLAINE, APLC
                                                              Edward Susolik (SBN 151081)
                                                          2   Esusolik@callahan-law.com
                                                              David J. Darnell (SBN 210166)
                                                          3   Ddarnell@callahan-law.com
                                                              James M. Sabovich (SBN 218488)
                                                          4   jsabovich@callahan-law.com
                                                              3 Hutton Centre Drive, Ninth Floor
                                                          5   Santa Ana, California 92707
                                                              Telephone: (714) 241-4444
                                                          6   Facsimile: (714) 241-4445
                                                          7   Attorneys for Defendants NEWPORT TRIAL GROUP
                                                              and SCOTT J. FERRELL
                                                          8

                                                          9                       UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11                                  SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   NATURAL IMMUNOGENICS                  CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                              CORP., a Florida corporation,         JW CASE NO. A270221
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                                                Plaintiff,          DEFENDANTS’ SUPPLEMENTAL
                                                         14                                         BRIEF IN OPPOSITION TO NIC’S
                                                                    v.                              MOTION TO COMPEL DEPOSITION
                                                         15                                         OF NTG’S 30(b)(6) DESIGNEE
                                                              NEWPORT TRIAL GROUP, et al.,
                                                         16
                                                                                Defendants.         Judge: Hon. James V. Selna
                                                         17                                         Special Master: Hon. Andrew J. Guilford
                                                                                                    (Ret.)
                                                         18   AND ALL RELATED ACTIONS
                                                                                                    Complaint Filed: December 7, 2015
                                                         19                                         Trial Date:      March 23, 2021
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                  DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO NIC’S MOTION TO
                                                                                  COMPEL NTG’S 30(b)(6) DESIGNEE
                                                          1         Pursuant to the Special Master’s November 23, 2020 email to submit
                                                          2   supplemental briefs by December 16, 2020, Defendants Newport Trial Group
                                                          3   (“NTG”) and Scott Ferrell submit this supplemental brief in opposition to NIC’s
                                                          4   Motion to Compel the Deposition of NTG’s 30(b)(6) Designee, which was filed as
                                                          5   Docket No. 1064.
                                                          6         Specifically, NTG responds to the supplemental brief NIC submitted on
                                                          7   November 17, 2020. (Dkt. 1074.) In that supplemental brief, NIC continues to
                                                          8   make misrepresentations regarding the procedural posture of this case in an effort to
                                                          9   bolster its position that it was not required to comply with FRCP 16.          More
                                                         10   specifically, NIC misrepresents the fact that (1) “the Court already granted NIC
                                                         11   permission to take the deposition” of NTG’s 30(b)(6) designee notwithstanding the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   close of discovery in December 2017; and (2) NTG’s counsel admitted on January
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   22, 2018 “that the Court’s prior orders permitted NIC to depose [NTG’s 30(b)(6)
                                                         14   designee] following the privilege orders.” (See Dkt. 1074 at 2:10-21; 4:5-9.) As
                                                         15   detailed below, these claims by NIC are incorrect.
                                                         16         Importantly, the statement by NTG’s counsel on January 22, 2018 was in the
                                                         17   context of a request that the Court confirm the only discovery to be allowed was
                                                         18   “the status quo based on prior orders.” (Dkt. 1064-8 (Jan. 22, 2018 Hearing Tr. at
                                                         19   63:5-18).) This clarification was requested because discovery had just closed on
                                                         20   December 31, 2017 and one of the motions being heard on January 22, 2018 was
                                                         21   NIC’s Motion for Leave to Conduct Additional Discovery. To be clear, the only
                                                         22   thing that could have been meant by counsel’s reference to “NTG Defendants’
                                                         23   depositions” was Scott Ferrell, Ryan Ferrell, David Reid and Victoria Knowles.
                                                         24   This is demonstrated by several admissions NIC made regarding outstanding
                                                         25   depositions prior to the January 22, 2018 hearing, as well as several statements by
                                                         26   the Court and the parties following that hearing.
                                                         27         First, on July 31, 2017, NIC filed a motion where it confirmed that the only
                                                         28
                                                                                                      -1-
                                                                  DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO NIC’S MOTION TO
                                                                                  COMPEL NTG’S 30(b)(6) DESIGNEE
                                                          1   NTG Defendants whose depositions it was seeking to reserve for after the Court’s
                                                          2   crime-fraud rulings were Scott Ferrell, Ryan Ferrell, David Reid and Victoria
                                                          3   Knowles. (Dkt. 415-1 at 16:22-17:2.) In that motion, NIC was explicit in its
                                                          4   description when it stated:
                                                          5             NTG Defendant depositions will proceed after an Order on
                                                          6             NIC’s Motion to Compel (Dkt. 291). The NTG Defendants S.
                                                          7             Ferrell, R. Ferrell, Reid, and Knowles must be deposed
                                                          8             following the Court’s rulings on NIC’s motion to compel
                                                          9             documents withheld by those individuals. . . .
                                                         10   (Id. (emphasis in bold in original; emphasis in bold italics added).) 1
                                                         11         Second, on August 14, 2017, NIC re-affirmed that the only NTG Defendant
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   depositions it was waiting to take were Scott Ferrell, Ryan Ferrell, David Reid and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Victoria Knowles. Again, in a written submission to the Court, NIC explained that
                                                         14   “other discovery that the Court and NIC contemplated as mandatory, like the
                                                         15   depositions of the attorney defendants, has not yet taken place . . . [and] cannot
                                                         16   proceed until the privilege issues addressed in NIC’s crime-fraud motion are
                                                         17   resolved . . .” (Dkt. 436 at 7:15-18 (emphasis added).)
                                                         18         Third, on January 5, 2018, following the close of discovery and just before
                                                         19   the January 22, 2018 hearing, the parties submitted a Joint Status Report to the
                                                         20   Court. (Dkt. 560.) That report made clear that the only NTG Defendant depositions
                                                         21   that would be allowed following the close of discovery were the attorney
                                                         22   defendants:
                                                         23             To the extent NIC asks that it be allowed to take the depositions
                                                         24             of Scott Ferrell, Ryan Ferrell, David Reid and Victoria Knowles
                                                         25             following a final ruling on the Objections to the Special Master’s
                                                         26
                                                              1
                                                         27       The reference to Docket No. 291 is a reference to NIC’s Omnibus Motion to
                                                              Compel Privileged Documents.
                                                         28
                                                                                                       -2-
                                                                  DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO NIC’S MOTION TO
                                                                                  COMPEL NTG’S 30(b)(6) DESIGNEE
                                                          1             Crime-Fraud Order (Dkt. 458), the parties have always
                                                          2             understood that those specific depositions would be allowed
                                                          3             following a final ruling on the Crime-Fraud Order.
                                                          4   (Id. at 7:7-12.)
                                                          5          Finally, this understanding is re-affirmed by statements made by the Court
                                                          6   and the parties several months later. For example, on August 2, 2019, the Court and
                                                          7   the parties acknowledged that it was only the four individuals from the NTG
                                                          8   Defendants whose depositions remained:
                                                          9             THE COURT: . . . I would like also an inventory from each side
                                                         10             as to what discovery in addition you think you need. I think the
                                                         11             depositions of the principals are still outstanding. That’s the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12             biggest item I think.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13             MR. ARHANGELSKY: Yes.
                                                         14             MR. DARNELL: Only four of the principals, but yes.
                                                         15             MR. ARHANGELSKY: Right. …
                                                         16   (Dkt. 1064-16 (Aug. 2, 2019 Hearing Tr. at 8:24-9:10) (emphasis added).)
                                                         17          Consistent with this, on August 26, 2019, the Court asked NIC when it would
                                                         18   present “issues to the special master regarding additional discovery and [] take the
                                                         19   depositions of the [NTG] principals?” (Dkt. 1064-17 (Aug. 26, 2019 Hearing Tr. at
                                                         20   10:18-20) (emphasis added).) Moreover, on December 16, 2019, the Court again
                                                         21   referenced the fact that the remaining depositions of the NTG Defendants were
                                                         22   limited to individuals:
                                                         23             THE COURT: Let’s discuss the additional discovery that the
                                                         24             Court is now going to allow with the fraud exception issues
                                                         25             resolved. I would allow NIC to take the depositions of the
                                                         26             [NTG] principals that they have not previously taken. I would
                                                         27             allow NIC to take an additional deposition limited to two hours
                                                         28
                                                                                                     -3-
                                                                   DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO NIC’S MOTION TO
                                                                                   COMPEL NTG’S 30(b)(6) DESIGNEE
                                                          1            of the folks who have already been deposed: Nilon, Schoonover,
                                                          2            Demulder, Pfleg, and Baslow. . . . I would also allow leave to
                                                          3            depose Daniel Bobba of Kirkland as the 30(b)(6) designee and
                                                          4            also to depose Wynn Ferrell.
                                                          5               ...
                                                          6            I think that resolves the discovery issues at least as to the scope
                                                          7            of discovery.
                                                          8   (Dkt. 1064-18 (Dec. 16, 2019 Hearing Tr. at 21:12-22:2) (emphasis added).) And
                                                          9   more recently, during a hearing on March 2, 2020, the Court asked NIC’s counsel:
                                                         10   “When are you going to notice up the four principal depositions that you haven’t
                                                         11   taken?” (Dkt. 964 (March 2, 2020 Hearing Tr. at 15:23-24) (emphasis added).)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         All of these statements by the Court and the parties should leave no doubt that
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   NIC’s belated attempt to seek the deposition of a 30(b)(6) designee from NTG is
                                                         14   improper because NIC has failed to comply with the requirements of FRCP 16.
                                                         15         For the foregoing reasons and those additional reasons discussed in
                                                         16   Defendants’ portion of the Joint Stipulation re: NIC’s Motion to Compel (Dkt. 1064
                                                         17   at 29-61), Defendants respectfully request that NIC’s motion be denied and that
                                                         18   Defendants be awarded their reasonable attorneys’ fees and costs for being forced to
                                                         19   defend against this motion.
                                                         20

                                                         21   Dated: December 16, 2020             CALLAHAN & BLAINE, APLC
                                                         22
                                                                                                   By:     /s/ David J. Darnell
                                                         23                                              Edward Susolik
                                                                                                         David J. Darnell
                                                         24                                              James M. Sabovich
                                                                                                         Attorneys for Defendants NEWPORT
                                                         25                                              TRIAL GROUP and SCOTT J.
                                                                                                         FERRELL
                                                         26

                                                         27

                                                         28
                                                                                                      -4-
                                                                  DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO NIC’S MOTION TO
                                                                                  COMPEL NTG’S 30(b)(6) DESIGNEE
